oOo eo ND A FP WO YP

Oo HO WH WN WN NO bd bo bo — — ee i oy —_ pa ee —
oN KN MN BP WH NY KF DOD OO BAND DBO FP WOW NY KS O&O

Case 2:20-cr-O0106-MHB Documenti1 Filed 01 x3ho Page Lot

 

 

 

 

FILED ___ LODGED
_| RECENED ___ COPY
MICHAEL BAILEY JAN 2 8 2020
United States Attorney
District of Arizona ares vic PS ARIZONA
ANDREW C. STONE av Aas oepury
Assistant U.S. Attorney Wa

 

 

 

 

Arizona State Bar No. 026543
Two Renaissance Square:

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004 ~
Telephone: 602-514-7500
Email: andrew stone@usdo}. gov
Attorneys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. ' GR-20-00106-PHX-MHB ~
Plaintiff,
INFORMATION
VS.
VIO: 18 U.S.C. § 1163
Theft from Indian Tribal
. Michael Francis Weinberger, rganizations)

Defendant.

 

 

 

THE UNITED STATES ATTORNEY’S OFFICE CHARGES:

On or about June 20, 2017, at the Talking Stick Resort and Casino, located within
the boundaries of the Salt River Pima Maricopa Indian Community, in the District of
Arizona, MICHAEL FRANCIS WEINBERGER, knowingly converted to his use or the
use of another, goods, assets, or other property valued at less than $1,000 that belonged to
an Indian tribal organization or had been entrusted to the custody or care of an officer,
employee, or agent of an Indian tribal organization.

All in violation of Title 18, United States Code, Section 1163.

Dated this 13° dew er Ons , 4.020

MICHAEL BAILEY
United States Attorney
District of Arizona

ANDREW GC. STONE
Assistant U.S. Attorney

 
